            Case 6:21-cv-00057-ADA Document 578 Filed 03/11/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 VLSI TECHNOLOGY LLC,

                         Plaintiff,

            v.                                   Case No. 6:21-cv-00057-ADA

 INTEL CORPORATION,
                                                 JURY TRIAL DEMANDED
                         Defendant.



            UNOPPOSED MOTION TO WITHDRAW MICHAEL H. STRUB, JR. AS
                 COUNSEL FOR PLAINTIFF VLSI TECHNOLOGY LLC


          Pursuant to Local Rule AT-3, Plaintiff VLSI Technology LLC (“VLSI”), files this

Unopposed Motion to Withdraw Michael H. Strub, Jr. as Counsel for VLSI (the “Motion”) and

shows:

          1.     Michael H. Strub, Jr., having previously appeared as counsel for VLSI in the above

referenced action, is no longer associated with the firm of Irell & Manella, LLP. Accordingly, Mr.

Strub will no longer be representing VLSI in this action and hereby requests to be withdrawn as

counsel of record for VLSI.

          2.     VLSI will continue to be represented by Irell & Manella LLP, Mann Tindel

Thompson, and Craig Cherry, and all future correspondence and papers in this action should

continue to be directed as such.

          3.     VLSI has contacted Defendant Intel Corporation (“Intel”) with respect to the filing

of this Motion and Intel is unopposed to the granting of this Motion and the withdrawal of Mr.

Strub as counsel for VLSI.




10920046.1 01                                   -1-
            Case 6:21-cv-00057-ADA Document 578 Filed 03/11/21 Page 2 of 4




          Accordingly, VLSI requests the Court to grant this Unopposed Motion to Withdraw

Michael H. Strub, Jr., as Counsel for VLSI and to enter an order permitting the withdrawal of Mr.

Strub as counsel of record for VLSI in the above referenced action and for such other and further

relief as the Court deems suitable and just.




 Dated: March 11, 2021                           By:        /s/ Andy Tindel


 Morgan Chu (pro hac vice)                       J. Mark Mann (Texas Bar No. 12926150)
 Benjamin W. Hattenbach (pro hac vice)           mark@themannfirm.com
 Iian D. Jablon (pro hac vice)                   G. Blake Thompson (Texas Bar No.
 Alan J. Heinrich (pro hac vice)                 24042033)
 Ian Robert Washburn (pro hac vice)              blake@themannfirm.com
 Amy E. Proctor (pro hac vice)                   MANN | TINDEL | THOMPSON
 Elizabeth C. Tuan (pro hac vice)                300 W. Main Street
 Dominik Slusarczyk (pro hac vice)               Henderson, TX 75652
 Charlotte J. Wen (pro hac vice)                 Telephone: (903) 657-8540
 Brian Weissenberg (pro hac vice)                Facsimile: (903) 657-6003
 Benjamin Monnin (pro hac vice)
 Jordan Nafekh (pro hac vice)                    Andy Tindel (Texas Bar No. 20054500)
 IRELL & MANELLA LLP                             atindel@andytindel.com
 1800 Avenue of the Stars, Suite 900             MANN | TINDEL | THOMPSON
 Los Angeles, California 90067                   112 E. Line Street, Suite 304
 Telephone: (310) 277-1010                       Tyler, Texas 75702
 Facsimile: (310) 203-7199                       Telephone: (903) 596-0900
 mchu@irell.com                                  Facsimile: (903) 596-0909
 bhattenbach@irell.com
 ijablon@irell.com                               Craig D. Cherry (Texas Bar No. 24012419)
 aheinrich@irell.com                             ccherry@swclaw.com
 iwashburn@irell.com                             STECKLER, WAYNE, COCHRAN,
 aproctor@irell.com                              CHERRY, PLLC
 etuan@irell.com                                 100 N. Ritchie Road, Suite 200
 dslusarczyk@irell.com                           Waco, Texas 76701
 cwen@irell.com                                  Telephone: (254) 776-3336
 bweissenberg@irell.com                          Facsimile: (254) 776-6823
 bmonnin@irell.com
 jnafekh@irell.com                               Attorneys for VLSI Technology LLC

 Michael H. Strub, Jr. (pro hac vice)
 Babak Redjaian (pro hac vice)



10920046.1 01                                  -2-
            Case 6:21-cv-00057-ADA Document 578 Filed 03/11/21 Page 3 of 4




 IRELL & MANELLA LLP
 840 Newport Center Drive, Suite 400
 Newport Beach, California 92660
 Telephone: (949) 760-0991
 Facsimile: (949) 760-5200
 mstrub@irell.com
 bredjaian@irell.com




10920046.1 01                            -3-
         Case 6:21-cv-00057-ADA Document 578 Filed 03/11/21 Page 4 of 4




                                  CERTIFICATE OF SERVICE

         A true and correct copy of the foregoing instrument was served or delivered electronically

via U.S. District Court [LIVE] — Document Filing System, to all counsel of record, on March

11, 2021.



                                                         /s/ Andy Tindel
                                                         Andy Tindel




   10920046.1 01                                 -4-
